19-23649-rdd       Doc 1690        Filed 09/15/20 Entered 09/15/20 13:44:07                     Main Document
                                               Pg 1 of 20



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                         Chapter 11

 PURDUE PHARMA L.P., et al.,                                    Case No. 19-23649 (RDD)

                  Debtors.1                                     (Jointly Administered)



                                        AFFIDAVIT OF SERVICE

       I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On September 9, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Master Service
List attached hereto as Exhibit A:

    •     Motion of Debtors for Entry of an Order Authorizing Implementation of a Key Employee
          Incentive Plan and a Key Employee Retention Plan [Docket No. 1674]

    •     Amended Notice of Hearing on Motion of Debtors for Entry of an Order Authorizing
          Implementation of a Key Employee Incentive Plan and a Key Employee Retention Plan
          [Docket No. 1675]

       On September 9, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served via email on the Fee Application Service List
attached hereto as Exhibit B:

    •     Eleventh Monthly Fee Statement of AlixPartners, LLP, Financial Advisor to the Chapter
          11 Debtors for Allowance of Compensation for Services Rendered and for
          Reimbursement of Expenses for the Period July 1, 2020 through July 31, 2020
          [Docket No. 1676]


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford,
CT 06901.
19-23649-rdd   Doc 1690     Filed 09/15/20 Entered 09/15/20 13:44:07         Main Document
                                        Pg 2 of 20



Dated: September 15, 2020
                                                               /s/ Kelsey L. Gordon
                                                               Kelsey L. Gordon
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on September 15, 2020, by Kelsey L. Gordon,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.


/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                             2                                   SRF 45956
19-23649-rdd   Doc 1690   Filed 09/15/20 Entered 09/15/20 13:44:07   Main Document
                                      Pg 3 of 20



                                     Exhibit A
                                                                    19-23649-rdd      Doc 1690         Filed 09/15/20 Entered 09/15/20 13:44:07           Main Document
                                                                                                                   Pg 4 of 20

                                                                                                                   Exhibit A
                                                                                                               Master Service List
                                                                                                            Served as set forth below

                                DESCRIPTION                                                NAME                                           ADDRESS                                          EMAIL              METHOD OF SERVICE
                                                                                                                     Attn: Christopher B. Spuches, Esq.
                                                                                                                     55 Alhambra Plaza, Suite 800
Counsel to the Attorney General, State of Florida                     Agentis PLLC                                   Coral Gables FL 33134                                 cbs@agentislaw.com              Email
                                                                                                                     Attn: President or General Counsel
                                                                                                                     9811 Katy Freeway
                                                                                                                     Suite 100
Top 3 Largest Secured Creditor                                        Air Liquide Industrial U.S. LP                 Houston TX 77024                                                                      First Class Mail
                                                                                                                                                                           idizengoff@akingump.com
                                                                                                                     Attn: Ira S. Dizengoff, Arik Preis, Mitchell P.       apreis@akingump.com
                                                                                                                     Hurley, Sara L. Brauner, & Edan Lisovicz              mhurley@akingump.com
Counsel to the Official Committee of Unsecured Creditors of Purdue                                                   One Bryant Park                                       sbrauner@akingump.com
Pharma L.P., et al.                                                Akin Gump Strauss Hauer & Feld LLP                New York NY 10036                                     elisovicz@akingump.com          Email
                                                                                                                     Attn: William Hao
                                                                                                                     90 Park Avenue
Counsel to OptumRX, Inc.                                              Alston & Bird LLP                              New York NY 10016-1387                                william.hao@alston.com          Email
                                                                                                                     Attn: William Sugden and Jacob Johnson
                                                                                                                     1201 West Peachtree Street                            will.sugden@alston.com
Counsel to OptumRX, Inc.                                               Alston & Bird LLP                             Atlanta GA 30309-3424                                 jacob.johnson@alston.com        Email
Counsel to United Food and Commercial Workers; Western
Pennsylvania Electrical Employees Insurance Trust Fund;
International Brotherhood of Electrical Workers Local 98 Health &                                                    Attn: Gregory Spizer
Welfare Fund; Iron Workers District Council of Philadelphia and                                                      One Logan Square
Vicinity, Benefit Fund; and International Union of Painters and Allied                                               130 North 18th Street Suite 1600
Trades, District Council No. 21 Welfare Fund                           Anapol Weiss                                  Philadelphia PA 19103                                 gspizer@anapolweiss.com         Email
                                                                                                                     Attn: Anne Andrews, Sean T. Higgins, Robert S.        aa@andrewsthornton.com
                                                                                                                     Siko                                                  shiggins@andrewsthornton.com
                                                                                                                     4701 Von Karman Ave, Suite 300                        rsiko@andrewsthornton.com
Counsel to Ryan Hampton                                               Andrews & Thornton                             Newport Beach CA 92660                                                                Email
                                                                                                                     Attn: Edward E. Neiger, Esq. Jennifer A. Christian,
                                                                                                                     Esq.
                                                                                                                     151 W. 46th St., 4th Floor                            eneiger@askllp.com
Counsel to the Ad Hoc Group of Individual Victims                     Ask LLP                                        New York NY 10036                                     jchristian@askllp.com           Email
                                                                                                                     Attn: Jennifer L. Vandermeuse - Assistant
                                                                                                                     Attorney General
                                                                      Attorney General for the State of              17 West Main Street, P.O. Box 7857
State Attorney General                                                Wisconsin                                      Madison WI 53707                                      vandermeusejl@doj.state.wi.us   Email
                                                                                                                     Attn: Dina L. Yunker - Assistant Attorney General
                                                                                                                     Bankruptcy & Collections Unit
                                                                                                                     800 Fifth Avenue, Suite 2000
Counsel to Washington State Department of Revenue                     Attorney General of Washington                 Seattle WA 98104                                      dina.yunker@atg.wa.gov          Email
                                                                                                                     Attn: Tobey M. Daluz and Laurel D. Roglen
                                                                                                                     919 N. Market Street, 11th Floor                      daluzt@ballardspahr.com
Counsel to DuPont de Nemours, Inc.                                    Ballard Spahr LLP                              Wilmington DE 19801                                   roglenl@ballardspahr.com        Email




       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                                                     Page 1 of 15
                                                                       19-23649-rdd     Doc 1690    Filed 09/15/20 Entered 09/15/20 13:44:07           Main Document
                                                                                                                Pg 5 of 20

                                                                                                                  Exhibit A
                                                                                                              Master Service List
                                                                                                           Served as set forth below

                                 DESCRIPTION                                               NAME                                           ADDRESS                                         EMAIL             METHOD OF SERVICE
                                                                                                                    Attn: John W. Barrett, Esq.
Counsel to Community Health Systems, Inc., Tenet Healthcare                                                         P.O. Box 927
Corporation, and Infirmary Health System, Inc., And Class of                                                        404 Court Square
approximately 384 hospitals on Exhibit A                                Barrett Law Group, P.A.                     Lexington MS 39095                                   DonBarrettPA@gmail.com           Email
                                                                                                                    Attn: Morgan R. Bentley and David A. Wallace
Counsel to Sarasota County Public Hospital District d/b/a Sarasota                                                  783 South Orange Avenue, Third Floor                 mbentley@bentleyandbruning.com
Memorial Health Care System, Inc.                                       Bentley & Bruning P.A.                      Sarasota FL 34236                                    dwallace@bentleyandbruning.com   Email
                                                                                                                    Attn: Lawrence M. Schwab and Kenneth T. Law
                                                                                                                    633 Menlo Ave, Suite 100
Counsel to United Parcel Service, Inc.                                  Bialson, Bergen & Schwab                    Menlo Park CA 94025                                  Klaw@bbslaw.com                  Email
                                                                                                                    Attn: Thomas D. Bielli
                                                                                                                    1500 Walnut Street, Suite 900
Proposed Counsel to Fee Examiner, David M. Klauder, Esquire             Bielli & Klauder, LLC                       Philadelphia PA 19103                                tbielli@bk-legal.com             Email
                                                                                                                    Attn: T Feil
                                                                                                                    3732 W. 120th Street
Interested Party                                                        BMC Group, Inc.                             Hawthorne CA 90250                                   bmc@ecfAlerts.com                Email
                                                                                                                    Attn: Daniel S. Connolly & Robert G. Burns
Counsel to Dr. Richard Sackler, Jonathan Sackler, David Sackler, and                                                1251 Avenue of the Americas, 49th Floor              daniel.connolly@bracewell.com
Beverly Sackler                                                         Bracewell LLP                               New York NY 10020-1100                               robert.burns@bracewell.com       Email
                                                                                                                    Attn: Donald K. Ludman
                                                                                                                    6 North Broad Street, Suite 100
Attorneys for SAP America, Inc., SAP SE, and Ariba, Inc.                Brown & Connery, LLP                        Woodbury NJ 08096                                    dludman@brownconnery.com         Email
                                                                                                                    Attn: Gerard T. Cicero and David J. Molton
Counsel to Ad Hoc Committee of Governmental and other                                                               7 Times Square                                       GCicero@brownrudnick.com
Contingent Litigation Claimants                                         Brown Rudnick LLP                           New York NY 10036                                    DMolton@brownrudnick.com         Email
                                                                                                                    Attn: Steven D. Pohl
Counsel to Ad Hoc Committee of Governmental and other                                                               One Financial Center
Contingent Litigation Claimants                                         Brown Rudnick LLP                           Boston MA 02111                                      spohl@brownrudnick.com           Email
                                                                                                                    Attn: Jeffrey K. Garfinkle, Esq., Daniel H. Slate,
                                                                                                                    Esq.
Counsel to Mckesson Corporation, on Behalf of itself and Certain                                                    18400 Von Karman Avenue, Suite 800                   jgarfinkle@buchalter.com
Corporate Affiliates                                                    Buchalter, a Professional Corporation       Irvine CA 92612-0514                                 dslate@buchalter.com             Email
                                                                                                                    Attn: Bernard A. Eskandari, Timothy D. Lundgren,
                                                                                                                    and Michelle Burkart                                 bernard.eskandari@doj.ca.gov
                                                                                                                    300 South Spring Street, Suite 1702                  michelle.burkart@doj.ca.gov
Counsel to the People of the State of California                        California Department of Justice            Los Angeles CA 90013                                 timothy.lundgren@doj.ca.gov      Email
                                                                                                                    Attn: Judith A. Fiorentini - Supervising Deputy
                                                                                                                    Attorney General
                                                                                                                    600 West Broadway, Suite 1800
Counsel for the People of the State of California                       California Department of Justice            San Diego CA 92101                                   judith.fiorentini@doj.ca.gov     Email
                                                                                                                    Attn: Kevin Maclay, James Wehner, Jeffrey            kmaclay@capdale.com
                                                                                                                    Liesemer, Todd Phillips                              jwehner@capdale.com
                                                                                                                    One Thomas Circle, NW, Suite 1100                    jliesemer@capdale.com
Counsel to the Multi-State Governmental Entities Group                  Caplin & Drysdale, Chartered                Washington DC 20005                                  tphillips@capdale.com            Email




        In re: Purdue Pharma L.P., et al.
        Case No. 19-23649 (RDD)                                                                                   Page 2 of 15
                                                                    19-23649-rdd   Doc 1690        Filed 09/15/20 Entered 09/15/20 13:44:07          Main Document
                                                                                                               Pg 6 of 20

                                                                                                               Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                                 DESCRIPTION                                          NAME                                            ADDRESS                                     EMAIL              METHOD OF SERVICE
                                                                                                                 Attn: Aaron R. Cahn
Counsel to the State of West Virginia, ex. rel. Patrick Morrisey,                                                2 Wall Street
Attorney General                                                     Carter Ledyard & Milburn LLP                New York NY 10005                                 bankruptcy@clm.com             Email
                                                                                                                 Purdue Pharma L.P. - Chambers Copy
                                                                                                                 US Bankruptcy Court SDNY
                                                                                                                 300 Quarropas Street, Room 248
United States Bankruptcy Court for the Southern District of New York Chambers of Honorable Robert D. Drain       White Plains NY 10601                                                            Overnight Mail
                                                                                                                 Attn: Justin R. Alberto
Counsel to the Official Committee of Unsecured Creditors of Purdue                                               500 Delaware Avenue, Suite 1410
Pharma L.P., et al.                                                Cole Schotz P.C.                              Wilmington DE 19801                               jalberto@coleschotz.com        Email
                                                                                                                 Attn: Eric M. Gold, Assistant AG
                                                                                                                 Chief, Health Care Division
                                                                                                                 Office of the AG, One Ashburton Place
Counsel to the Commonwealth of Massachusetts                         Commonwealth of Massachusetts               Boston MA 02108                                   eric.gold@mass.gov             Email
                                                                                                                 Attn: Carol E. Momjian - Senior Deputy AG
                                                                                                                 Office of AG, The Phoenix Building
                                                                                                                 1600 Arch Street, Suite 300
Counsel to Commonwealth of Pennsylvania                              Commonwealth of Pennsylvania                Philadelphia PA 19103                             cmomjian@attorneygeneral.gov   Email
                                                                                                                 Attn: Bankruptcy Department
                                                                                                                 Apartado 9020192
State Attorney General                                               Commonwealth of Puerto Rico                 San Juan PR 00902-0192                                                           First Class Mail
                                                                                                                 Attn: J. Michael Connolly
                                                                                                                 1600 Wilson Boulevard, Suite 700
Counsel to the State of Arizona                                      Consovoy McCarthy PLLC                      Arlington VA 22201                                mike@consovoymccarthy.com      Email
                                                                                                                 Attn: Celeste Brustowicz, Jessica Detty, & Lisa
                                                                                                                 Richardson                                        cbrustowicz@clfnola.com
                                                                                                                 1525 Religious Street                             jdetty@clfnola.com
Counsel to Kara Trainor Brucato                                      Cooper Law Firm, LLC                        New Orleans LA 70130                              lrichardson@clfnola.com        Email
                                                                                                                 Attn: Donald Creadore
                                                                                                                 450 Seventh Avenue
                                                                                                                 Suite 1408
Counsel for NAS Ad Hoc Committee                                     Creadore Law Firm PC                        New York NY 10123                                 donald@creadorelawfirm.com     Email
Counsel to Community Health Systems, Inc., Tenet Healthcare                                                      Attn: Jonathan W. Cuneo, Esq.
Corporation, and Infirmary Health System, Inc., And Class of                                                     16 Court Street, Suite 1012
approximately 384 hospitals on Exhibit A                             Cuneo Gilbert & Laduca, LLP                 Brooklyn NY 11241                                 jonc@cuneolaw.com              Email
Counsel to Community Health Systems, Inc., Tenet Healthcare                                                      Attn: Jonathan W. Cuneo, Esq.
Corporation, and Infirmary Health System, Inc., And Class of                                                     4725 Wisconsin Avenue, NW, Suite 200
approximately 384 hospitals on Exhibit A                             Cuneo Gilbert & Laduca, LLP                 Washington DC 20016                               jonc@cuneolaw.com              Email
                                                                                                                 Attn: Marshall Scott Huebner, Benjamin S.
                                                                                                                 Kaminetzky, Timothy Graulich, Christopher
                                                                                                                 Robertson and Eli J. Vonnegut
                                                                                                                 450 Lexington Avenue
Counsel to the Debtors and Debtors in Possession                     Davis Polk & Wardwell LLP                   New York NY 10017                                 Purdue.noticing@dpw.com        Email




        In re: Purdue Pharma L.P., et al.
        Case No. 19-23649 (RDD)                                                                                Page 3 of 15
                                                                     19-23649-rdd     Doc 1690     Filed 09/15/20 Entered 09/15/20 13:44:07        Main Document
                                                                                                               Pg 7 of 20

                                                                                                               Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                                 DESCRIPTION                                            NAME                                           ADDRESS                                       EMAIL             METHOD OF SERVICE
                                                                                                                 Attn: Gregory D. Willard
                                                                                                                 16090 Swingley Ridge Road
                                                                                                                 Suite 620
Counsel to the State of Missouri                                      Doster, Ullom & Boyle, LLC                 St. Louis MO 63017                                  GWillard@dubllc.com            Email
                                                                                                                 Attn: Robert M. Adams, Artemus W. Ham, & Erica
                                                                                                                 D. Entsminger                                       badams@egletlaw.com
                                                                                                                 400 South 7th Street, Suite 400                     aham@egletlaw.com
Counsel to Counsel to Nevada Counties and Municipalities              Eglet Adams                                Las Vegas NV 89101                                  eentsminger@egletlaw.com       Email
Counsel to Malcom B. Kinnaird, Justine R. Kinnaird, Hunt Kinnaird,                                               Attn: Brian Fetzko
and Joan E. Vasko as the Administratrix of the Estate of Kathleen                                                12 Evergreen Drive, Suite 102
Louise Daugherty                                                      Fetzko Law Offices, P.C.                   Middletown NY 10940                                                                First Class Mail
                                                                                                                 Attn: Geoffrey S. Goodman
Counsel to CVS Caremark Part D Services, L.L.C. and CaremarkPCS                                                  321 N. Clark Street, Suite 2800
Health, L.L.C.                                                        Foley & Lardner LLP                        Chicago IL 60654-5313                               ggoodman@foley.com             Email
                                                                                                                 Attn: Leah M. Eisenberg, Esq.
Counsel to CVS Caremark Part D Services, L.L.C. and CaremarkPCS                                                  90 Park Avenue
Health, L.L.C.                                                        Foley & Lardner LLP                        New York NY 10016                                   leisenberg@foley.com           Email
                                                                                                                 Attn: Margaret M. Anderson
                                                                                                                 200 W. Madison Street, Suite 3000
Counsel to Old Republic Insurance Company and its affiliated entities Fox Swibel Levin & Carroll LLP             Chicago IL 60606                                    panderson@foxswibel.com        Email
Counsel to Walgreen Co., Walgreen Eastern Co., Inc., Walgreen                                                    Attn: Joseph D. Frank and Jeremy C. Kleinman
Arizona Drug Co., for themselves and certain corporate affiliates and                                            1327 W. Washington Blvd., Suite 5 G-H               jfrank@fgllp.com
subsidiaries                                                          Frankgecker LLP                            Chicago IL 60607                                    jkleinman@fgllp.com            Email
                                                                                                                 25 Stephen Drive
Interested Party                                                      Fredrick Hill                              Glendora NJ 08029                                   fredhill70@gmail.com           First Class Mail
                                                                                                                 Attn: Craig Literland, Kami Quinn, and Scott
                                                                                                                 Gilbert
                                                                                                                 1100 New York Ave., NW                              litherlandc@gilbertlegal.com
Counsel to Ad Hoc Committee of Governmental and other                                                            Suite 700                                           quinnk@gilbertlegal.com
Contingent Litigation Claimants                                       Gilbert, LLP                               Washington DC 20005                                 gilberts@gilbertlegal.com      Email
                                                                                                                 Attn: Katherine Stadler
                                                                                                                 One East Main Street, Suite 500
Counsel to the Arkansas Plaintiffs and the Tennessee Plaintiffs       Godfrey & Kahn, S.C.                       Madison WI 53703                                    kstadler@gklaw.com             Email
                                                                                                                 Attn: Michael H. Goldstein, William P. Weintraub,
                                                                                                                 & Howard S. Steel
                                                                                                                 The New York Times Building                         mgoldstein@goodwinlaw.com
Counsel to Teva Pharmaceuticals USA, Inc., Anda, Inc. and Teva                                                   620 Eighth Avenue                                   wweintraub@goodwinlaw.com
Canada Limited                                                        Goodwin Procter LLP                        New York NY 10018                                   hsteel@goodwinlaw.com          Email
                                                                                                                 Attn: Ben Harrington
                                                                                                                 715 Hearst Ave., Suite 202
Counsel to the City of Seattle                                        Hagens Berman Sobol Shapiro LLP            Berkeley CA 94710                                   benh@hbsslaw.com               Email
                                                                                                                 Attn: Thomas M. Sobol, Lauren G. Barnes
                                                                                                                 55 Cambridge Parkway, Suite 301
Counsel to Blue Cross Blue Shield Association                         HAGENS BERMAN SOBOL SHAPIRO LLP            Cambridge MA 02142                                  purduebankruptcy@hbsslaw.com   Email




        In re: Purdue Pharma L.P., et al.
        Case No. 19-23649 (RDD)                                                                                Page 4 of 15
                                                                       19-23649-rdd     Doc 1690    Filed 09/15/20 Entered 09/15/20 13:44:07         Main Document
                                                                                                                Pg 8 of 20

                                                                                                                Exhibit A
                                                                                                            Master Service List
                                                                                                         Served as set forth below

                                 DESCRIPTION                                                 NAME                                       ADDRESS                                       EMAIL                     METHOD OF SERVICE
                                                                                                                  Attn: David A. Zwally
Counsel to BR Holdings Associates Inc., BR Holdings Associates L.P.,                                              745 Fifth Avenue
Pharmaceutical Research Associates L.P., PLP Associates Holdings                                                  10th Floor
Inc., PLP Associates Holdings L.P., and TXP Services, Inc.              Haug Partners LLP                         New York NY 10151                                    dzwally@haugpartners.com              Email
                                                                                                                  Attn: John C. Dougherty
Counsel to BR Holdings Associates Inc., BR Holdings Associates L.P.,                                              One Post Office Square
Pharmaceutical Research Associates L.P., PLP Associates Holdings                                                  31st Floor
Inc., PLP Associates Holdings L.P., and TXP Services, Inc.              Haug Partners LLP                         Boston MA 02109                                      jdougherty@haugpartners.com           Email
                                                                                                                  Attn: Caleb T. Holzaepfel
Counsel to Express Scripts, Inc., Express Scripts Senior Care Holdings,                                           736 Georgia Avenue, Suite 300
Inc., and Ascent Health Services                                        Husch Blackwell LLP                       Chattanooga TN 37402                                 Caleb.Holzaepfel@huschblackwell.com   Email
                                                                                                                  Attn: Marshall C. Turner
Counsel to Express Scripts, Inc., Express Scripts Senior Care Holdings,                                           190 Carondelet Plaza, Suite 600
Inc., and Ascent Health Services                                        Husch Blackwell LLP                       St. Louis MO 63105-3433                              marshall.turner@huschblackwell.com    Email
                                                                                                                  Attn: President or General Counsel
                                                                                                                  1738 Bass Rd
Top 3 Largest Secured Creditor                                          Ikon Financial Services                   Macon GA 31210-1043                                                                        First Class Mail
                                                                                                                  Centralized Insolvency Operation
                                                                                                                  2970 Market Street
                                                                                                                  Mail Stop 5 Q30 133
Internal Revenue Service                                                Internal Revenue Service                  Philadelphia PA 19104-5016                                                                 First Class Mail
                                                                                                                  Centralized Insolvency Operation
                                                                                                                  P.O. Box 7346
Internal Revenue Service                                                Internal Revenue Service                  Philadelphia PA 19101-7346                                                                 First Class Mail
                                                                                                                  Attn: Catherine L. Steege, Esq.
Counsel to Mckesson Corporation, on Behalf of itself and Certain                                                  353 N. Clark Street
Corporate Affiliates                                                    Jenner & Block, LLP                       Chicago IL 60654-3456                                CSteege@jenner.com                    Email
                                                                                                                  Attn: Richard Levin, Esq.
Counsel to Mckesson Corporation, on Behalf of itself and Certain                                                  919 Third Avenue
Corporate Affiliates                                                    Jenner & Block, LLP                       New York NY 10022                                    rlevin@jenner.com                     Email
                                                                                                                  Attn: Gregory P. Joseph, Mara Leventhal, Douglas     mleventhal@jha.com
                                                                                                                  J. Pepe, Peter R. Jerdee, & Christopher J. Stanley   dpepe@jha.com
                                                                                                                  485 Lexington Avenue                                 pjerdee@jha.com
Counsel to Dr. Richard Sackler, Jonathan Sackler, David Sackler, and                                              30th Floor                                           cstanley@jha.com
Beverly Sackler                                                         Joseph Hage Aaronson LLC                  New York NY 10017                                    gjoseph@jha.com                       Email
                                                                                                                  Attn: Jenny R. Kasen, Esq.
                                                                                                                  Society Hill Office Park
                                                                                                                  1874 E. Marlton Pike, Suite 3
Counsel to Fredrick Hill                                                Kasen & Kasen, P.C.                       Cherry Hill NJ 08003                                 jkasen@kasenlaw.com                   Email
                                                                                                                  Attn: Seth A. Meyer
                                                                                                                  150 N. Riverside Plaza, Suite 4270
Counsel to the State of Arizona                                         Keller Lenkner LLC                        Chicago IL 60606                                     sam@kellerlenkner.com                 Email
                                                                                                                  Attn: Michael S. Kimm
                                                                                                                  333 Sylvan Avenue, Suite 106
Counsel to Jung U. Kim                                                  Kimm Law Firm                             Englewood Cliffs NJ 07632                                                                  First Class Mail



        In re: Purdue Pharma L.P., et al.
        Case No. 19-23649 (RDD)                                                                                 Page 5 of 15
                                                                   19-23649-rdd     Doc 1690     Filed 09/15/20 Entered 09/15/20 13:44:07          Main Document
                                                                                                             Pg 9 of 20

                                                                                                               Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                                DESCRIPTION                                            NAME                                        ADDRESS                                          EMAIL            METHOD OF SERVICE
                                                                                                              Attn: Matthew J. Gold and Robert M. Tuchman
                                                                                                              500 Fifth Avenue                                      mgold@kkwc.com
Counsel to State of Washington                                        Kleinberg, Kaplan, Wolff & Cohen, P.C.  New York NY 10110                                     rtuchman@kkwc.com              Email
                                                                                                              Attn: Kenneth Eckstein and Rachael Ringer
Counsel to Ad Hoc Committee of Governmental and other                                                         1177 Avenue of the Americas                           keckstein@kramerlevin.com
Contingent Litigation Claimants                                       Kramer Levin Naftalis & Frankel         New York NY 10036                                     rringer@kramerlevin.com        Email
                                                                                                              Attn: Vadim J. Rubinstein, Esq
                                                                                                              345 Park Avenue
Counsel to Counsel to Nevada Counties and Municipalities              Loeb & Loeb LLP                         New York NY 10154                                     vrubinstein@loeb.com           Email
                                                                                                              Attn: Michael Luskin and Richard Stern
                                                                                                              Eleven Times Square                                   luskin@lsellp.com
Counsel to Old Republic Insurance Company and its affiliated entities Luskin, Stern & Eisler LLP              New York NY 10036                                     stern@lsellp.com               Email
                                                                                                              Attn: Michael G. Louis
                                                                                                              17 West Miner Street
Counsel to Joan Vasko as the Administratrix of the Estate of Kathleen                                         PO Box 660
Louise Daugherty                                                      MacElree Harvey, Ltd.                   West Chester PA 19381-0660                            mlouis@macelree.com            Email
                                                                                                              Attn: Darlene M. Nowak, Esq., Robert M. Barnes,
                                                                                                              Esq.
                                                                                                              One Oxford Centre
                                                                                                              301 Grant Street, 35th Floor                          nowak@marcus-shapira.com
Counsel to Giant Eagle, Inc.                                          Marcus & Shapira LLP                    Pittsburgh PA 15219                                   rbarnes@marcus-shapira.com     Email
                                                                                                              Attn: Gary D. Bressler, Esquire
                                                                      McElroy, Deutsch, Mulvaney & Carpenter, 1617 John F. Kennedy Blvd., Ste. 1500
Counsel to Westchester Fire Insurance Company                         LLP                                     Philadelphia PA 19103                                 gbressler@mdmc-law.com         Email
                                                                                                              Attn: Michael Morano, Esquire, Nicole Leonard,
                                                                                                              Esquire
                                                                      McElroy, Deutsch, Mulvaney & Carpenter, 225 Liberty Street, 36th Fl.                          mmorano@mdmc-law.com
Counsel to Westchester Fire Insurance Company                         LLP                                     New York NY 10281                                     nleonard@mdmc-law.com          Email
                                                                                                              Attn: Ilana Volkov
                                                                                                              888-C 8th Avenue #107
Counsel to the Ad Hoc Group of Hospitals                              McGrail & Bensinger LLP                 New York NY 10019                                     ivolkov@mcgrailbensinger.com   Email
                                                                                                              Attn: Gerard Uzzi, Esq., Eric Stodola, Esq., & Alex
                                                                                                              Lees, Esq.                                            guzzi@milbank.com
Counsel to Dr. Richard Sackler, Jonathan Sackler, David Sackler, and                                          55 Hudson Yards                                       estodola@milbank.com
Beverly Sackler                                                       Milbank LLP                             New York NY 10001                                     alees@milbank.com              Email
                                                                                                              Attn: Steven A. Ginther - Special Assistant AG
                                                                                                              301 W. High Street, Room 670
                                                                                                              P.O. Box 475
Counsel to The Missouri Department of Revenue                         Missouri Department of Revenue          Jefferson City MO 65105-0475                          sdnyecf@dor.mo.gov             Email
                                                                                                              Attn: Samuel F. Mitchell
                                                                                                              7161 E. Rancho Vista Dr
                                                                                                              Suite 5009
Counsel to Tucson Medical Center                                      Mitchell & Speights                     Scottsdale AZ 85251                                   sam@mitchellspeights.com       Email




       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                                                 Page 6 of 15
                                                               19-23649-rdd     Doc 1690    Filed 09/15/20 Entered 09/15/20 13:44:07           Main Document
                                                                                                       Pg 10 of 20

                                                                                                         Exhibit A
                                                                                                     Master Service List
                                                                                                  Served as set forth below

                             DESCRIPTION                                             NAME                                      ADDRESS                                    EMAIL             METHOD OF SERVICE
Counsel to Eric Hestrup, Ronald D. Stracener, F. Kirk Hopkins, Jordan
Chu, Amel Eiland, Nadja Streiter, Michael Konig, Eli Medina, Barbara
Rivers, Marketing Services of Indiana, Inc., Glenn Golden, Gretta
Golden, Michael Christy, Edward Grace, Debra Dawsey, Darcy
Sherman, Kimberly Brand, Lou Sardella, Michael Klodzinski, Kevin
Wilk, Heather Enders, Jason Reynolds, MSI Corporation, Deborah
Green-Kuchta, W. Andrew Fox, Dora Lawrence, Michael Lopez,                                                 Attn: James Young
Zachary R. Schneider, William Taylor, William Stock and Al Marino,                                         76 South Laura Street, Suite 1100
Inc., and the Putative Classes                                        Morgan & Morgan                      Jacksonville FL 32202                          jyoung@forthepeople.com         Email
Counsel to Eric Hestrup, Ronald D. Stracener, F. Kirk Hopkins, Jordan
Chu, Amel Eiland, Nadja Streiter, Michael Konig, Eli Medina, Barbara
Rivers, Marketing Services of Indiana, Inc., Glenn Golden, Gretta
Golden, Michael Christy, Edward Grace, Debra Dawsey, Darcy
Sherman, Kimberly Brand, Lou Sardella, Michael Klodzinski, Kevin
Wilk, Heather Enders, Jason Reynolds, MSI Corporation, Deborah
Green-Kuchta, W. Andrew Fox, Dora Lawrence, Michael Lopez,                                                 Attn: Juan R. Martinez
Zachary R. Schneider, William Taylor, William Stock and Al Marino,                                         201 North Franklin Street, 7th Floor
Inc., and the Putative Classes                                        Morgan & Morgan                      Tampa FL 33602                                 juanmartinez@forthepeople.com   Email
                                                                                                           Attn: Michael M. Buchman
                                                                                                           777 Third Ave
                                                                                                           27th Floor
Counsel to Tucson Medical Center                                 Motley Rice LLC                           New York NY 10017                              mbuchman@motleyrice.com         Email
                                                                                                           Attn: Katherine M. McCraw
                                                                                                           Assistant Attorney General
                                                                                                           Post Office Box 629
Counsel for NC DHHS/DHB                                          N.C. Department of Justice                Raleigh NC 27602-0629                          kmccraw@ncdoj.gov               Email
                                                                                                           Attn: Karen Cordry
                                                                                                           1850 M St., NW 12th Floor
State Attorney General                                           National Association of Attorneys General Washington DC 20036                            kcordry@naag.org                Email
                                                                                                           Attn: Nicolas G. Keller - Assistant Counsel
                                                                 New York State Department of Financial    One State Street
Counsel to New York State Department of Financial Services       Services                                  New York NY 10004                              nicolas.keller@dfs.ny.gov       Email
                                                                                                           Attn: Heather M. Crockett, Amanda K. Quick,
                                                                                                           Curtis T. Hill Jr.
                                                                                                           302 West Washington Street
                                                                                                           Indiana Govt. Center South, 5th Floor
Counsel to State of Indiana                                      Office of the Indiana Attorney General    Indianapolis IN 46204-2770                     Heather.Crockett@atg.in.gov     Email
                                                                                                           Attn: Lara J. Fogel, Deputy AG
                                                                                                           124 Halsey Street, 5th Floor
                                                                 Office of the New Jersey State Attorney   P.O. Box 45029-5029
State Attorney General                                           General                                   Newark NJ 07101                                lara.fogel@law.njoag.gov        Email
                                                                                                           Attn: David E. Nachman
                                                                                                           Executive Division
                                                                 Office of the New York State Attorney     28 Liberty Street
Counsel to Opioids and Impact Litigation                         General                                   New York NY 10005                              David.Nachman@ag.ny.gov         Email



       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                                           Page 7 of 15
                                                                    19-23649-rdd    Doc 1690     Filed 09/15/20 Entered 09/15/20 13:44:07           Main Document
                                                                                                            Pg 11 of 20

                                                                                                               Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                                DESCRIPTION                                            NAME                                            ADDRESS                                       EMAIL                  METHOD OF SERVICE
                                                                                                                 Attn: Kathryn J. Blake, Assistant AG
                                                                                                                 Section Chief, General Recoveries Bureau
                                                                     Office of the New York State Attorney       The Capitol
State Attorney General                                               General                                     Albany NY 12224-0341                              Kathryn.Blake@ag.ny.gov                Email
                                                                                                                 Attn: Muhammad Umair Khan
State Attorney General, Counsel to Counsel for Opioids and Impact    Office of the New York State Attorney       28 Liberty Street
Litigation                                                           General                                     New York NY 10005                                 Umair.Khan@ag.ny.gov                   Email
                                                                                                                 Attn: Annemarie B. Mathews - Assistant AG
                                                                     Office of the South Carolina Attorney       P.O. Box 11549
Counsel to the State of South Carolina                               General                                     Columbia SC 29211-1549                            amathews@scag.gov                      Email
                                                                                                                 Attn: Jared Q. Libet - Assistant Deputy AG
                                                                     Office of the South Carolina Attorney       P.O. Box 11549
Counsel to the State of South Carolina                               General                                     Columbia SC 29211-1549                            jlibet@scag.gov                        Email
                                                                                                                 Attn: Denise S. Mondell, Assistant AG
                                                                     Office of the State of Connecticut Attorney 55 Elm Street, P.O. Box 120
State Attorney General                                               General                                     Hartford CT 06141-0120                            Denise.Mondell@ct.gov                  Email
                                                                                                                 Attn: Brett T. DeLange - Deputy AG Chief,
                                                                                                                 Consumer Protection Division
                                                                                                                 Office of the AG
                                                                     Office of the State of Idaho Attorney       P. O. Box 83720
State Attorney General                                               General                                     Boise ID 83720-0010                               brett.delange@ag.idaho.gov             Email
                                                                                                                 Attn: William R. Pearson - Assistant AG
                                                                                                                 Hoover Building, 2nd Floor
                                                                     Office of the State of Iowa Attorney        1305 E. Walnut Street
State Attorney General                                               General                                     Des Moines IA 50312                               william.pearson@ag.iowa.gov            Email
                                                                                                                 Attn: Jill S. Abrams
                                                                                                                 Vermont Attorney General's Office
                                                                     Office of the State of Vermont Attorney     109 State Street
State Attorney General                                               General                                     Montpelier VT 05403                               Jill.abrams@vermont.gov                Email
                                                                                                                 Attn: Paul Schwartzberg
                                                                                                                 U.S. Federal Office Building
                                                                                                                 201 Varick Street, Suite 1006
Office of The United States Trustee                                  Office of The United States Trustee         New York NY 10014                                 paul.schwartzberg@usdoj.gov            Email
                                                                                                                 Attn: Alison L. Archer, Assistant AG
                                                                                                                 Ohio AG’s Office
                                                                                                                 615 W. Superior Avenue, 11th Floor
Counsel to Ohio Attorney General                                     Ohio Attorney General                       Cleveland OH 44113                                Alison.Archer@ohioattorneygeneral.gov Email
                                                                                                                 Attn: Patricia D. Lazich, Assistant AG
                                                                                                                 Ohio AG’s Office
                                                                                                                 615 W. Superior Avenue, 11th Floor
Counsel to Ohio Attorney General                                     Ohio Attorney General                       Cleveland OH 44113                                Trish.Lazich@ohioattorneygeneral.gov   Email
                                                                                                                 Attn: Melanie L. Cyganowski, Esq. & Jennifer S.
                                                                                                                 Feeney
                                                                                                                 230 Park Avenue                                   mcyganowski@otterbourg.com
Counsel to the State of Texas                                        Otterbourg P.C.                             New York NY 10169                                 jfeeney@otterbourg.com                 Email



       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                                                 Page 8 of 15
                                                             19-23649-rdd      Doc 1690   Filed 09/15/20 Entered 09/15/20 13:44:07         Main Document
                                                                                                     Pg 12 of 20

                                                                                                        Exhibit A
                                                                                                    Master Service List
                                                                                                 Served as set forth below

                                DESCRIPTION                                      NAME                                           ADDRESS                                    EMAIL                 METHOD OF SERVICE
                                                                                                          Attn: Melissa L. Van Eck - Senior Deputy AG
                                                                                                          Strawberry Square, 15th Floor
Counsel to Commonwealth of Pennsylvania                       Pennsylvania Office of Attorney General     Harrisburg PA 17120                               mvaneck@attorneygeneral.gov       Email
                                                                                                          Attn: Andrew M. Troop and Andrew V. Alfano
                                                                                                          31 West 52nd Street                               andrew.troop@pillsburylaw.com
Counsel to the Ad Hoc Group of Non-Consenting States          Pillsbury Winthrop Shaw Pittman LLP         New York NY 10019                                 andrew.alfano@pillsburylaw.com    Email
                                                                                                          Attn: Jason S. Sharp
                                                                                                          2 Houston Center
                                                                                                          909 Fannin, Suite 2000
Counsel to the Ad Hoc Group of Non-Consenting States          Pillsbury Winthrop Shaw Pittman LLP         Houston TX 77010                                  jason.sharp@pillsburylaw.com      Email
                                                                                                          Attn: Jeremy W. Ryan, Aaron H. Stulman, D. Ryan
                                                                                                          Slaugh
                                                                                                          1313 North Market Street, Sixth Floor             jryan@potteranderson.com
                                                                                                          P.O. Box 951                                      astulman@potteranderson.com
Counsel to Walmart, Inc. and its Subsidiaries                 Potter Anderson & Corroon LLP               Wilmington DE 19899                               rslaugh@potteranderson.com        Email
                                                                                                          Attn: President or General Counsel
                                                                                                          One Stamford Forum, 201 Tresser Boulevard
Debtors                                                       Purdue Pharma L.P.                          Stamford CT 06901                                 Jon.Lowne@pharma.com              Email
                                                                                                          Attn: Mark D. Fischer
                                                                                                          1 Eden Parkway
Counsel to Blue Cross Blue Shield Association                 RAWLINGS & ASSOCIATES                       La Grange KY 40031                                mdf@rawlingsandassociates.com     Email
                                                                                                          Attn: Christopher A. Lynch
                                                                                                          599 Lexington Avenue
Counsel to AmerisourceBergen Drug Corporation                 Reed Smith LLP                              New York NY 10022-7650                            clynch@reedsmith.com              Email
                                                                                                          Attn: Claudia Z. Springer
                                                                                                          Three Logan Square
                                                                                                          1717 Arch Street, Suite 3100
Counsel to AmerisourceBergen Drug Corporation                 Reed Smith LLP                              Philadelphia PA 19103                             cspringer@reedsmith.com           Email
                                                                                                          c/o Legal Mail Department
                                                                                                          50 Overlook Drive
                                                                                                          KQ7780
Interested Party                                              Ronald George Dandar                        Labelle PA 15450                                                                    First Class Mail
                                                                                                          Attn: Joel M. Shafferman
                                                                                                          The Omni - 333 Earle Ovington Boulevard, Suite
                                                                                                          601
Counsel to Casey David Nadolski                               Sahn Ward Coschignano, PLLC                 Uniondale NY 11553                                jshafferman@swc-law.com           Email
                                                                                                          Attn: Beth Kaswan and Judith S. Scolnick
                                                                                                          The Helmsley Building
                                                                                                          230 Park Avenue, 17th Floor                       bkaswan@scott-scott.com
Counsel to Consortium of Some Massachusetts Municipalities    Scott+Scott Attorneys at Law LLP            New York NY 10169                                 jscolnick@scott-scott.com         Email
                                                                                                          Attn: Eric S. Goldstein                           egoldstein@goodwin.com
                                                                                                          One Constitution Plaza                            bankruptcy@goodwin.com
Counsel to United HealthCare Services, Inc.                   Shipman & Goodwin LLP                       Hartford CT 06103-1919                            bankruptcyparalegal@goodwin.com   Email




       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                                          Page 9 of 15
                                              19-23649-rdd    Doc 1690      Filed 09/15/20 Entered 09/15/20 13:44:07            Main Document
                                                                                       Pg 13 of 20

                                                                                           Exhibit A
                                                                                       Master Service List
                                                                                    Served as set forth below

                                DESCRIPTION                      NAME                                              ADDRESS                                   EMAIL           METHOD OF SERVICE
                                                                                             Attn: Elisha D. Graff, Jamie J. Fell
                                                                                             425 Lexington Avenue                          jamie.fell@stblaw.com
Counsel to PJT Partners LP                     Simpson Thacher & Bartlett LLP                New York NY 10017                             egraff@stblaw.com              Email
                                                                                             Attn: Bankruptcy Department
                                                                                             P.O. Box 300152
State Attorney General                         State of Alabama Attorney General             Montgomery AL 36130-0152                                                     First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             P.O. Box 110300
State Attorney General                         State of Alaska Attorney General              Juneau AK 99811-0300                          attorney.general@alaska.gov    Email
                                                                                             Attn: Bankruptcy Department
                                                                                             2005 N Central Ave
State Attorney General                         State of Arizona Attorney General             Phoenix AZ 85004-2926                         aginfo@azag.gov                Email
                                                                                             Attn: Bankruptcy Department
                                                                                             323 Center St.
                                                                                             Suite 200
State Attorney General                         State of Arkansas Attorney General            Little Rock AR 72201-2610                     oag@ArkansasAG.gov             Email
                                                                                             Attn: Bankruptcy Department
                                                                                             P.O. Box 944255
State Attorney General                         State of California Attorney General          Sacramento CA 94244-2550                      bankruptcy@coag.gov            Email
                                                                                             Attn: Bankruptcy Department
                                                                                             Ralph L. Carr Colorado Judicial Center
                                                                                             1300 Broadway, 10th Floor
State Attorney General                         State of Colorado Attorney General            Denver CO 80203                                                              First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             55 Elm St.
State Attorney General                         State of Connecticut Attorney General         Hartford CT 06106                             Attorney.General@ct.gov        Email
                                                                                             Attn: Bankruptcy Department
                                                                                             Carvel State Office Bldg.
                                                                                             820 N. French St.
State Attorney General                         State of Delaware Attorney General            Wilmington DE 19801                           Attorney.General@state.DE.US   Email
                                                                                             Attn: Bankruptcy Department
                                                                                             The Capitol, PL 01
State Attorney General                         State of Florida Attorney General             Tallahassee FL 32399-1050                                                    First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             40 Capital Square, SW
State Attorney General                         State of Georgia Attorney General             Atlanta GA 30334-1300                                                        First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             425 Queen St.
State Attorney General                         State of Hawaii Attorney General              Honolulu HI 96813                             hawaiiag@hawaii.gov            Email
                                                                                             Attn: Bankruptcy Department
                                                                                             700 W. Jefferson Street
                                                                                             P.O. Box 83720
State Attorney General                         State of Idaho Attorney General               Boise ID 83720-1000                                                          First Class Mail




       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                            Page 10 of 15
                                              19-23649-rdd     Doc 1690      Filed 09/15/20 Entered 09/15/20 13:44:07           Main Document
                                                                                        Pg 14 of 20

                                                                                           Exhibit A
                                                                                       Master Service List
                                                                                    Served as set forth below

                                DESCRIPTION                       NAME                                             ADDRESS                                 EMAIL             METHOD OF SERVICE
                                                                                             Attn: Bankruptcy Department
                                                                                             100 West Randolph Street
State Attorney General                         State of Illinois Attorney General            Chicago IL 60601                              webmaster@atg.state.il.us      Email
                                                                                             Attn: Bankruptcy Department
                                                                                             Indiana Government Center South
                                                                                             302 W. Washington St., 5th Floor
State Attorney General                         State of Indiana Attorney General             Indianapolis IN 46204                                                        First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             1305 E. Walnut Street
State Attorney General                         State of Iowa Attorney General                Des Moines IA 50319                                                          First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             120 SW 10th Ave., 2nd Floor
State Attorney General                         State of Kansas Attorney General              Topeka KS 66612-1597                                                         First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             700 Capitol Avenue, Suite 118
State Attorney General                         State of Kentucky Attorney General            Frankfort KY 40601                                                           First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             P.O. Box 94095
State Attorney General                         State of Louisiana Attorney General           Baton Rouge LA 70804-4095                     ConsumerInfo@ag.state.la.us    Email
                                                                                             Attn: Bankruptcy Department
                                                                                             6 State House Station
State Attorney General                         State of Maine Attorney General               Augusta ME 04333                              consumer.mediation@maine.gov   Email
                                                                                             Attn: Bankruptcy Department
                                                                                             200 St. Paul Place
State Attorney General                         State of Maryland Attorney General            Baltimore MD 21202-2202                       oag@oag.state.md.us            Email
                                                                                             Attn: Bankruptcy Department
                                                                                             One Ashburton Place
State Attorney General                         State of Massachusetts Attorney General       Boston MA 02108-1698                          ago@state.ma.us                Email
                                                                                             Attn: Bankruptcy Department
                                                                                             G. Mennen Williams Building, 7th Floor
                                                                                             525 W. Ottawa St., P.O. Box 30212
State Attorney General                         State of Michigan Attorney General            Lansing MI 48909-0212                         miag@michigan.gov              Email
                                                                                             Attn: Bankruptcy Department
                                                                                             1400 Bremer Tower
                                                                                             445 Minnesota Street
State Attorney General                         State of Minnesota Attorney General           St. Paul MN 55101-2131                                                       First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             Walter Sillers Building
                                                                                             550 High Street, Suite 1200, P.O. Box 220
State Attorney General                         State of Mississippi Attorney General         Jackson MS 39201                                                             First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             Supreme Court Building
                                                                                             207 W. High St.
State Attorney General                         State of Missouri Attorney General            Jefferson City MO 65102                       attorney.general@ago.mo.gov    Email




       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                            Page 11 of 15
                                              19-23649-rdd   Doc 1690     Filed 09/15/20 Entered 09/15/20 13:44:07       Main Document
                                                                                     Pg 15 of 20

                                                                                       Exhibit A
                                                                                   Master Service List
                                                                                Served as set forth below

                                DESCRIPTION                     NAME                                         ADDRESS                                EMAIL                   METHOD OF SERVICE
                                                                                        Attn: Bankruptcy Department
                                                                                        215 N Sanders, Third Floor
                                                                                        P.O. BOX 201401
State Attorney General                         State of Montana Attorney General        Helena MT 59620-1401                        contactdoj@mt.gov                    Email
                                                                                        Attn: Bankruptcy Department
                                                                                        2115 State Capitol
                                                                                        2nd Fl, Rm 2115
State Attorney General                         State of Nebraska Attorney General       Lincoln NE 68509-8920                       ago.info.help@nebraska.gov           Email
                                                                                        Attn: Bankruptcy Department
                                                                                        100 North Carson Street
State Attorney General                         State of Nevada Attorney General         Carson City NV 89701                                                             First Class Mail
                                                                                        Attn: Bankruptcy Department
                                                                                        33 Capitol St.
State Attorney General                         State of New Hampshire Attorney General Concord NH 03301                             attorneygeneral@doj.nh.gov           Email
                                                                                        Attn: Bankruptcy Department
                                                                                        RJ Hughes Justice Complex
                                                                                        25 Market Street, P.O. Box 080
State Attorney General                         State of New Jersey Attorney General     Trenton NJ 08625-0080                       askconsumeraffairs@lps.state.nj.us   Email
                                                                                        Attn: Bankruptcy Department
                                                                                        P.O. Drawer 1508
State Attorney General                         State of New Mexico Attorney General     Santa Fe NM 87504-1508                                                           First Class Mail
                                                                                        Attn: Louis J. Testa
                                                                                        Bankruptcy Litigation Unit
                                                                                        The Capitol
State Attorney General                         State of New York Attorney General       Albany NY 12224-0341                        Louis.Testa@ag.ny.gov                Email
                                                                                        Attn: Jessica Sutton
                                                                                        9001 Mail Service Center
State Attorney General                         State of North Carolina Attorney General Raleigh NC 27699-9001                       jsutton2@ncdoj.gov                   Email
                                                                                        Attn: Bankruptcy Department
                                                                                        State Capitol
                                                                                        600 E Boulevard Ave Dept 125
State Attorney General                         State of North Dakota Attorney General   Bismarck ND 58505-0040                      ndag@nd.gov                          Email
                                                                                        Attn: Bankruptcy Department
                                                                                        30 E. Broad St., 14th Floor
State Attorney General                         State of Ohio Attorney General           Columbus OH 43215                                                                First Class Mail
                                                                                        Attn: Bankruptcy Department
                                                                                        313 NE 21st Street
State Attorney General                         State of Oklahoma Attorney General       Oklahoma City OK 73105                                                           First Class Mail
                                                                                        Attn: Bankruptcy Department
                                                                                        1162 Court Street NE
State Attorney General                         State of Oregon Attorney General         Salem OR 97301                              consumer.hotline@doj.state.or.us     Email
                                                                                        Attn: Bankruptcy Department
                                                                                        Strawberry Square
                                                                                        16th Floor
State Attorney General                         State of Pennsylvania Attorney General   Harrisburg PA 17120                                                              First Class Mail



       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                        Page 12 of 15
                                              19-23649-rdd      Doc 1690    Filed 09/15/20 Entered 09/15/20 13:44:07         Main Document
                                                                                       Pg 16 of 20

                                                                                           Exhibit A
                                                                                       Master Service List
                                                                                    Served as set forth below

                                DESCRIPTION                       NAME                                             ADDRESS                                  EMAIL                   METHOD OF SERVICE
                                                                                             Attn: Bankruptcy Department
                                                                                             150 South Main Street
State Attorney General                         State of Rhode Island Attorney General        Providence RI 02903                                                                 First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             P.O. Box 11549
State Attorney General                         State of South Carolina Attorney General      Columbia SC 29211-1549                                                              First Class Mail
                                                                                             Attn: Bankruptcy Department
                                                                                             1302 East Highway 14
                                                                                             Suite 1
State Attorney General                         State of South Dakota Attorney General        Pierre SD 57501-8501                           consumerhelp@state.sd.us             Email
                                                                                             Attn: Bankruptcy Department
                                                                                             P.O. Box 20207
State Attorney General                         State of Tennessee Attorney General           Nashville TN 37202-0207                        reg.boards@tn.gov                    Email
                                                                                             Attn: Paul L. Singer, Esq.
                                                                                             Chief, Consumer Protection Division MC 009
                                                                                             P.O. Box 12548
Counsel to the State of Texas                  State of Texas                                Austin TX 78711-2548                           paul.singer@oag.texas.gov            Email
                                                                                             Attn: Rachel R. Obaldo, Esq.
                                                                                             Bankruptcy & Collections Division MC 008
                                                                                             P.O. Box 12548
Counsel to the State of Texas                  State of Texas                                Austin TX 78711-2548                           bk-robaldo@oag.texas.gov             Email
                                                                                             Attn: Bankruptcy Department
                                                                                             Capitol Station
                                                                                             P.O. Box 12548
State Attorney General                         State of Texas Attorney General               Austin TX 78711-2548                           public.information@oag.state.tx.us   Email
                                                                                             Attn: Bankruptcy Department
                                                                                             P.O. Box 142320
State Attorney General                         State of Utah Attorney General                Salt Lake City UT 84114-2320                   uag@utah.gov                         Email
                                                                                             Attn: Bankruptcy Department
                                                                                             109 State St.
State Attorney General                         State of Vermont Attorney General             Montpelier VT 05609-1001                       ago.info@vermont.gov                 Email
                                                                                             Attn: Bankruptcy Department
                                                                                             900 East Main Street
State Attorney General                         State of Virginia Attorney General            Richmond VA 23219                              mailoag@oag.state.va.us              Email
                                                                                             Attn: Bankruptcy Department
                                                                                             1125 Washington St. SE
                                                                                             P.O. Box 40100
State Attorney General                         State of Washington Attorney General          Olympia WA 98504-0100                          emailago@atg.wa.gov                  Email
                                                                                             Attn: Abby Cunningham, Assistant AG for West
                                                                                             Virginia
                                                                                             State Capitol Bldg 1 Room E 26
State Attorney General                         State of West Virginia Attorney General       Charleston WV 25305                            Abby.G.Cunningham@wvago.gov          Email




       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                            Page 13 of 15
                                                                   19-23649-rdd     Doc 1690      Filed 09/15/20 Entered 09/15/20 13:44:07         Main Document
                                                                                                             Pg 17 of 20

                                                                                                               Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                                DESCRIPTION                                            NAME                                           ADDRESS                                       EMAIL               METHOD OF SERVICE
                                                                                                                 Attn: Bankruptcy Department
                                                                                                                 Wisconsin Department of Justice
                                                                                                                 State Capitol, Room 114 East, P.O. Box 7857
State Attorney General                                               State of Wisconsin Attorney General         Madison WI 53707-7857                                                               First Class Mail
                                                                                                                 Attn: Bankruptcy Department
                                                                                                                 123 Capitol Building
                                                                                                                 200 W. 24th Street
State Attorney General                                                State of Wyoming Attorney General          Cheyenne WY 82002                                                                   First Class Mail
Counsel to Eric Hestrup, Ronald D. Stracener, F. Kirk Hopkins, Jordan
Chu, Amel Eiland, Nadja Streiter, Michael Konig, Eli Medina, Barbara
Rivers, Marketing Services of Indiana, Inc., Glenn Golden, Gretta
Golden, Michael Christy, Edward Grace, Debra Dawsey, Darcy
Sherman, Kimberly Brand, Lou Sardella, Michael Klodzinski, Kevin
Wilk, Heather Enders, Jason Reynolds, MSI Corporation, Deborah                                                 Attn: Nicholas F. Kajon and Constantine D.
Green-Kuchta, W. Andrew Fox, Dora Lawrence, Michael Lopez,                                                     Pourakis
Zachary R. Schneider, William Taylor, William Stock and Al Marino,                                             485 Madison Avenue, 20th Floor                        nfk@stevenslee.com
Inc., and the Putative Classes                                        Stevens & Lee, P.C.                      New York NY 10022                                     cp@stevenslee.com               Email
                                                                                                               Attn: Sander L. Esserman and Peter C. D’Apice
Counsel to Certain Native American Tribes, Health Organizations,      Stutzman, Bromberg, Esserman & Plifka, a 2323 Bryan Street, Suite 2200                         esserman@sbep-law.com
Municipalities and Unions                                             Professional Corporation                 Dallas TX 75201                                       dapice@sbep-law.com             Email
                                                                                                               Attn: Scott S. Markowitz, Esq., Rocco A. Cavaliere,
                                                                                                               Esq., & Michael Z. Brownstein, Esq.                   smarkowitz@tarterkrinsky.com
                                                                                                               1350 Broadway, 11th Floor                             rcavaliere@tarterkrinsky.com
Counsel to the Ad Hoc Committee of NAS Babies                         Tarter Krinsky & Drogin LLP              New York NY 10018                                     mbrownstein@tarterkrinsky.com   Email
                                                                                                               Attn: Marvin Clements, Bankruptcy Division
                                                                                                               P.O. Box 20207
State of Tennessee                                                    Tennessee Attorney General’s Office      Nashville TN 37202-0207                               Marvin.Clements@ag.tn.gov       Email
                                                                                                               Attn: Jordan S. Blask, Esq.
                                                                                                               1500 One PPG Place
Counsel to Thermo Fisher Scientific                                   Tucker Arensberg, P.C.                   Pittsburgh PA 15222                                   jblask@tuckerlaw.com            Email
                                                                                                               Attn: President or General Counsel
                                                                                                               1310 Madrid Street
Top 3 Largest Secured Creditor                                        U.S. Bank Equipment Finance              Marshall MN 56258                                                                     First Class Mail
                                                                                                               Attn: Legal Department
                                                                                                               950 Pennsylvania Avenue, NW
United States Department of Justice                                   U.S. Department of Justice               Washington DC 20530-0001                                                              First Class Mail
                                                                                                               Attn: U.S. Attorney
                                                                                                               300 Quarropas Street, Room 248
United States Attorney’s Office for the Southern District of New York United States Attorney's Office          White Plains NY 10601-4150                                                            First Class Mail
                                                                                                               Attn: Thomas W. Waldrep, Jr., James C. Lanik,
                                                                                                               Jennifer B. Lyday                                     twaldrep@waldrepllp.com
                                                                                                               101 S. Stratford Road, Suite 210                      jlyday@waldrepllp.com
Counsel to the State of North Carolina                                Waldrep LLP                              Winston-Salem NC 27104                                jlanik@waldrepllp.com           Email




       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                                                Page 14 of 15
                                                    19-23649-rdd   Doc 1690    Filed 09/15/20 Entered 09/15/20 13:44:07           Main Document
                                                                                          Pg 18 of 20

                                                                                             Exhibit A
                                                                                         Master Service List
                                                                                      Served as set forth below

                                DESCRIPTION                             NAME                                         ADDRESS                                  EMAIL               METHOD OF SERVICE
                                                                                               Attn: Bankruptcy Department
                                                                                               441 4th Street, NW
State Attorney General                               Washington DC Attorney General            Washington DC 20001                                                             First Class Mail
                                                                                               Attn: J. Christopher Shore, Michele J. Meises,   cshore@whitecase.com
                                                                                               Alice Tsier, Ashley R. Chase                     michele.meises@whitecase.com
                                                                                               1221 Avenue of the Americas                      alice.tsier@whitecase.com
Counsel to the Ad Hoc Group of Individual Victims    White & Case LLP                          New York NY 10020                                ashley.chase@whitecase.com     Email
                                                                                               Attn: Thomas E. Lauria, Laura L. Femino
                                                                                               200 S Biscayne Blvd                              tlauria@whitecase.com
Counsel to the Ad Hoc Group of Individual Victims    White & Case LLP                          Miami FL 33131                                   laura.femino@whitecase.com     Email
                                                                                               Attn: Eric J. Snyder
                                                                                               1515 Broadway, 43rd Floor
Counsel to the State of Alabama                      Wilk Auslander LLP                        New York NY 10036                                esnyder@wilkauslander.com      Email




       In re: Purdue Pharma L.P., et al.
       Case No. 19-23649 (RDD)                                                              Page 15 of 15
19-23649-rdd   Doc 1690   Filed 09/15/20 Entered 09/15/20 13:44:07   Main Document
                                     Pg 19 of 20



                                     Exhibit B
                          19-23649-rdd   Doc 1690   Filed 09/15/20 Entered 09/15/20 13:44:07             Main Document
                                                               Pg 20 of 20
                                                                   Exhibit B
                                                           Fee Application Service List
                                                                Served via email

                      NAME                                       NOTICE NAME                                            EMAIL
                                                                                                       idizengoff@akingump.com;
                                                                                                       apreis@akingump.com;
                                                                                                       mhurley@akingump.com;
                                             Attn: Ira S. Dizengoff, Arik Preis, Mitchell P. Hurley,   sbrauner@akingump.com;
Akin Gump Strauss Hauer & Feld LLP           Sara L. Brauner, & Edan Lisovicz                          elisovicz@akingump.com
Bielli & Klauder, LLC                        Attn: David M. Klauder, Esq.                              dklauder@bk-legal.com
Cole Schotz P.C.                             Attn: Justin R. Alberto                                   jalberto@coleschotz.com
                                                                                                       christopher.robertson@davispolk.com;
Davis Polk & Wardwell LLP                    Attn: Christopher Robertson and Dylan Consla              dylan.consla@davispolk.com
Office of The United States Trustee          Attn: Paul K. Schwartzberg                                paul.schwartzberg@usdoj.gov
Purdue Pharma L.P.                           Attn: Jon Lowne                                           Jon.Lowne@pharma.com




In re: Purdue Pharma L.P., et al.
Case No. 19-23649 (RDD)                                            Page 1 of 1
